Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 are pending and are under consideration.

Upon examination of these claims, examiner determined that the instant claims were allowable with the following examiner’s amendment and  an obviousness double patenting rejection over the five  parent US patents    10,058614 , 10,265,324, 10,471069,   10,729,696 ,10,905693 and 11,077,117.   In the interest of compact prosecution, examiner contacted the applicants on 11/22/2021 and proposed the examiner’s amendment and that they file terminal disclaimers over these patents  to overcome the double patenting rejections. Applicant’s representative Yuefen Zhou agreed  for the examiner’s amendment and to file the TD’s . Please review the attached interview summary for details.
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patents   10137131,  10,265,324  10,471069,  10,729,696 , 10,905,693 and 11,077,117 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement

The information disclosure statements (IDS) dated 09/23/2021(3) and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
This application is a continuation of U.S. Pat. App. No. 17/148,342, filed January 13, 2021; which is a continuation of U.S. Pat. App. No. 16/921,006, filed July 6, 2020, now U.S. Pat. No. 10,905,693; which is a continuation-in-part of U.S. Pat. App. No. 16/568,703, filed September 12, 2019, now U.S. Pat. No. 10,729,696; which is a continuation-in-part of U.S. Pat. App. No. 16/374,081, filed April 3, 2019, now U.S. Pat. No. 10,471,069; which is a continuation of U.S. Pat. App. No. 16/181,086, filed November 5, 2018, now U.S. Pat. No. 10,265,324; which is a continuation of U.S. Pat. App. No. 15/936,176, filed March 26, 2018, now U.S. Pat. No. 10,137,131; which is a continuation-in-part of PCT/US18/12433, filed January 4, 2018; which claims the benefit of U.S. Prov. Pat. App. Nos. 62/442,136, filed January 4, 2017; 62/504,105, filed May 10, 2017; and 62/536,466, filed July 25, 2017.

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 
Authorization for this examiner' s amendment was given in a telephone interview with Ms Youfen Zhou on 11/22/2021. Please review the attached interview summary for details. Claims 1, 13,22,25 and 27 are amended as follows and claims 9-11 and 26 are cancelled for allowance.

Examiner' s amendment for allowance
In claim 1 
Please replace the instant claim 1 with the following in its entirety
      A method of treating migraine, comprising orally administering a combination to a human being who is suffering from an acute attack of migraine pain or migraine aura, wherein the combination comprises 1) a complex of meloxicam and a sulfobutylether-β-cyclodextrin, 2) a bicarbonate, and 3) and about 8 mg to about 13 mg of a rizatriptan, based upon the weight of the free base form of rizatriptan, wherein the combination comprises about 5 mg to about 50 mg of the meloxicam in the free acid form, or a molar equivalent of a salt form; wherein the combination is in a single dosage form, wherein the single dosage form is structured so that orally administering the single dosage form to healthy human subjects would result in a mean Tmax of meloxicam of 110 minutes or less, and an AUC0-24 of meloxicam of about 30 µg·hr/mL to about 50 µg·hr/mL, and wherein the human being experiences sustained pain relief from 2 hours to 24 hours after the combination is orally administered.

Cancel claims
9-11

In claim 13
Please replace the instant claim 13  with the following in its entirety
The method of claim 1, wherein the combination contains: about 10 mg of rizatriptan in the free base form or a molar equivalent of a salt form; about 20 mg of meloxicam in the free acid form, or a molar equivalent of a salt form; and about 400 mg to about 600 mg of the bicarbonate.

In claim 22
Please replace the instant claim 22  with the following in its entirety
The method of claim 1, wherein the bicarbonate is present in an amount that is effective to increase the dissolution rate of  meloxicam.

In claim 25
Please replace the instant claim 25  with the following in its entirety
The method of claim 1, wherein the bicarbonate is sodium bicarbonate.

Cancel claim 26

In claim 27
Please replace the instant claim 25  with the following in its entirety
.

REASONS FOR ALLOWANCE
In view of the examiner’s amendment above, the terminal disclaimer filed on 11/23/2021 and the following examiners statement of reasons for allowance, claims 1-8, 12-25 and 27-30  are found to be allowable. 
Following a diligent search it was determined that the prior art neither teaches nor suggests a method of treating migraine, comprising orally administering a combination to a human being who is suffering from an acute attack of migraine pain or migraine aura, wherein the combination comprises 1) a complex of meloxicam and a sulfobutylether-β-cyclodextrin, 2) a bicarbonate, and 3) and about 8 mg to about 13 mg of a rizatriptan, based upon the weight of the free base form of rizatriptan, wherein the combination comprises about 5 mg to about 50 mg of the meloxicam in the free acid form, or a molar equivalent of a salt form; wherein the combination is in a single dosage form, wherein the single dosage form is structured so that orally administering the single dosage form to healthy human subjects would result in a mean Tmax of meloxicam of 110 minutes or less, and an AUC0-24 of meloxicam of about 30 µg·hr/mL to about 50 µg·hr/mL, and wherein the human being experiences sustained pain relief from 2 hours to 24 hours after the combination is orally administered.

It is further noted that applicants have filed terminal disclaimers disclaiming the statutory part of a patents granted on the instant application over the allowed claims of, U.S. Patent No.10, 471069 (Application 16/374081), 10,265,324(Application, 

Conclusion
Claims 1-8, 12-25 and 27-30  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAVITHA M RAO/           Primary Examiner, Art Unit 1629